The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (16/878,062) filed on May 19, 2020.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on May 19, 2020 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed on May 19, 2020. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
9.	Claim 17 is directed to non-statutory medium.  The specification recites “Computer-readable storage media can include other tangible and/or non-transitory media which can be used to store desired information” (Paragraph 0073), where the computer readable storage medium is not limited to a non-transitory embodiment. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  Thus, such a medium cannot be patentable subject matter.
10.	All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claim recites “selecting, from the first portion, a second portion of the dependent nodes that are predicted to be able to be updated with the update without affecting access to data of the group of dependent nodes”, Specification discloses “selecting, by updating device 150, from the first portion, a second portion of the dependent nodes that are predicted to be able to be updated with the update without affecting access to data of the group of dependent nodes” (Paragraphs 0032, 0044). More specifically, specification discloses “cluster-aware update component 124 identify the nodes of group 320A that require the identified update (also termed a first portion of all the nodes depicted FIG. 3), and, based on available data, select a portion of this first portion (also termed a second portion herein) that are predicted to be able to be updated with the update without affecting access to data of the group of dependent nodes” (Paragraphs 0048 and 0057), Specification further discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure on how such prediction is made or how it was determined to be able to be updated with the feature of performing such prediction to be able to be updated without affecting access to data of the group of dependent nodes and no disclosure of how the claimed prediction is used for the update to allow using parity stripes to fully restore access and how such restore is done according to such prediction, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (second paragraph), as claim recites “wherein the selecting the second portion of the dependent nodes comprises selecting the second portion of the dependent nodes based on a journal shared between nodes of the second portion of the dependent nodes”, Specification does not disclose anything regarding to having such selecting the second portion of the dependent nodes to be based on a journal shared between nodes of the second portion of the dependent nodes, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (second paragraph), as claim recites “wherein the data of the group of dependent nodes is first data, and, wherein during the updating, the access to the first data of the group of dependent nodes is enabled by replacing second data of the second portion of the dependent nodes with error-correction data”, Specification discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure regarding enabling access by replacing data with error-correction data, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (second paragraph), as claim recites “analyzing the error-correction data to predict whether the error-correction data is able to replace the second data of the second portion”, Specification discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure regarding such analyzing the error-correction data to predict whether the error-correction data is able to replace the second data of the second portion, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (second paragraph), as claim recites “wherein the first node device and the second node device are restricted from being concurrently disabled from providing data based on a sharing of a resource between the first node device and the second node device”, Specification does not disclose anything regarding to having such restriction from being concurrently disabled from providing data based on a sharing of a resource between the first node device and the second node device, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (second paragraph), as claim recites “wherein the resource comprises a database journal maintained by the first node device and the second node device”, Specification does not disclose anything regarding to having a database journal maintained by the first node device and the second node device, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (second paragraph), as claim recites “replacing second data of the second portion of the second device with third error-correction data”, Specification discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure regarding enabling access by replacing data with error-correction data, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (second paragraph), as claim recites “identifying the second device is based on a prediction that the second device is able to be updated without affecting access to the data linked across the group of dependent nodes”, Specification discloses “selecting, by updating device 150, from the first portion, a second portion of the dependent nodes that are predicted to be able to be updated with the update without affecting access to data of the group of dependent nodes” (Paragraphs 0032, 0044). More specifically, specification discloses “cluster-aware update component 124 identify the nodes of group 320A that require the identified update (also termed a first portion of all the nodes depicted FIG. 3), and, based on available data, select a portion of this first portion (also termed a second portion herein) that are predicted to be able to be updated with the update without affecting access to data of the group of dependent nodes” (Paragraphs 0048 and 0057), Specification further discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure on how such prediction is made and how it is determined to be able to be updated with the feature of performing such prediction to be able to be updated without affecting access to data of the group of dependent nodes and no disclosure of how the claimed prediction is used for the update to allow using parity stripes to fully restore access and how such restore is done, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
20. Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Yarnell et al. (US PGPUB 2016/0170841) (hereinafter ‘Yarnell’).
As per independent claim 17, Yarnell discloses a machine-readable storage medium comprising executable instructions that, when executed by a processor of a first device, facilitate performance of operations, the operations comprising: identifying in a group of dependent nodes of a cluster of nodes, a second device to be updated with an update [(Paragraphs 0003-0004, 0013, 0015 and 0024) where Yarnell teaches, with the update process allowed to proceed in the example, the controller reserves one or more resources for use with the update and subsequent process to bring the storage device back to its optimal state. The resources could include processing resources, memory resources, bandwidth resources, and rapid reconstruction resources, to name a few examples. The controller takes the first storage device, from the one or more storage devices that need the firmware update, offline. With the storage device offline, the firmware update is performed. While the storage device is offline, the controller takes advantage of the redundancy of the storage volume to enable data access to the storage volume during the update, for example by tracking actions directed toward data in particular sections of the offline storage device and providing requested data that is in the offline storage device from a redundant source, where the update module 122 provides an updating service to the individual storage devices of the storage system 102, thereby enabling the storage system 102 to non-disruptively perform service actions to one or more individual storage devices (e.g., 118a-118p or 120a-120q) while the storage volume(s) 116a-116n are still online. The update module 122 may be composed of hardware, software, or some combination of the two, for example executed by the processor 106 and/or the storage controller 112. In the embodiment illustrated in FIG. 1, the update module 122 is located with the storage system 102. One example of a service action is a firmware update to correspond to the claimed limitation], wherein the group of dependent nodes stores data linked across the group of dependent nodes [(Paragraphs 0003-0004 and 0020) where Yarnell teaches where storage controller 112 exercises low-level control over the storage devices 118a-118p and 120a-120q in order to execute (perform) data transactions on behalf of the host 104, and in so doing, may group the storage devices for speed and/or redundancy using a virtualization technique such as RAID or disk pools. At a high level, virtualization includes mapping physical addresses of the storage devices into a virtual address space and presenting the virtual address space to the host 104. In this way, the storage system 102 represents the group of devices as a single device, often referred to as the volumes 116a-116n. Thus, a host 104 can access a volume 116 without concern for how it is distributed among the underlying storage devices 118a-118p and 120a-120q to correspond to the claimed limitation]; selecting from the group of dependent nodes, a third device to provide data of the second device while the second device is updated with the update; and updating the second device with the update [(Paragraphs 0015, 0017 and 0025) where Yarnell teaches, while the storage device is offline, the controller takes advantage of the redundancy of the storage volume to enable data access to the storage volume during the update, for example by tracking actions directed toward data in particular sections of the offline storage device and providing requested data that is in the offline storage device from a redundant source such that the storage system 102 may receive a set of files which include, for example, a firmware update, from a remote system, for example from the host 104 or another system, via the network interface 110. The firmware update may alternatively be provided via removable media, such as a USB stick or a compact disc to name just a couple examples. In an embodiment, the firmware update (or other service action) may also specify a minimum redundancy desired during the update, e.g. RAID 5 or RAID 6. After the storage system 102 receives a firmware update, the update module 122 is used to check volume availability for performing the update, as well as redundancy level possible during the service action. This is because, according to embodiments of the present disclosure, the update module 122 sequentially takes storage devices that qualify for the firmware update offline while the logical volume remains online. As will be recognized, the storage aggregate 114 may include multiple logical volumes 116a-116n that are redundant volumes and which have storage devices that qualify for a firmware update to correspond to the claimed limitation].
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bondurant et al., US 2015/0286531 – teaches RAID storage processing.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135